DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite, “honeycomb structure.” It is unclear how the recitation of “honeycomb structure” limits the membrane, such as the geometry of the pores or the geometry of the membrane as a whole, or whether the membrane features an independent structural element in the shape of a honeycomb which is associated upon, within, or adjacent to the membrane. Further, given the broadest reasonable interpretation, “honeycomb structure,” is unclear as to what quality of a honeycomb is imparted upon the claims: a single or multiple hexagon shapes, a single or multiple layers of “honeycomb,” or literal honeycomb from a beehive which may or may not comprise honey. A lack of clarity regarding the limitation of “honeycomb structure” renders the scope of claims 1-17 indefinite. For purposes of examination, the examiner assumes, “honeycomb structure,” refers to a hexagon geometry of the pores. 
Claims 5 and 13 recite the limitation "through-holes.”  There is insufficient antecedent basis for this limitation in independent claims 1 and 9. Further, it is unclear to what “through-holes” refer or if “through-holes” refer to the pores in the porous membrane or other non-recited elements of claims 5 and 13. Therefore claims 5 and 13 are indefinite. For the purposes of examination, the examiner assumes “through-holes” refer to the pores of the porous membrane. 
Claims 5 and 13 recite, “an aperture ratio.” Independent claims 1 and 9 do not recite an aperture to which an aperture ratio would refer and therefore renders claims 5 and 13 indefinite. For purposes of examination, it is assumed that “aperture ratio” refers to the porosity relative to the pores of the porous membrane recited by claims 1 and 9.
Claim 17 recites, “measuring at least one of an amount of erythrocytes… an amount of hemoglobin… or an amount of at least one selected form the group consisting of dextran, Evans Blue, fluorescein sodium salt and FITC-microbeads… constitutes process (i) or (ii).” Claim 15 specifies that process (i) quantifies at least one of a chemical substance in the first liquid compartment in the first liquid compartment and process (ii) quantifies at least one of a chemical substance contained in the second liquid compartment or a cell contained in the second liquid compartment. 
Therefore, claim 17 contradicts claim 15 because claim 17 specifies measuring a chemical substance or cell which has crossed to an opposite compartment whereas claim 15 limits quantifying/measuring of a chemical substance or cell to either a first liquid compartment or a second liquid compartment. While claim 17 may provide an alternate embodiment to claim 15, processes (i) and (ii) have not been redefined by claim 17 and therefore are given the interpretation as recited by claim 15 rendering claim 17 indefinite because processes (i) and (ii) contradict one another. For example, in the event that the blood or other liquid composition is stored in the second liquid compartment, the method recited by claim 17 regarding the transport to the first liquid compartment directly contradicts process (i) and therefore cannot possibly constitute process (i) as said process is defined in claim 15 as quantifying a chemical substance or cell in a first liquid compartment—not a second liquid compartment. The contradictions introduced by claim 17 between processes (i) and (ii) defined by claim 15 renders claim 17 indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6, 8-9, 11-12, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingber et al. (US 2011/0250585, cited in IDS filed 27 April 2021), hereinafter Ingber.
Regarding claim 1, Ingber discloses a living tissue model device (System and method includes a body having a central microchannel separated by one or more porous membranes… The surfaces of each porous membrane can be coated with cell adhesive molecules to support the attachment of cells and promote their organization into tissues…) (abstract) comprising: 
a first liquid compartment 250A (first central microchannel) in which a liquid composition is stored (the inlet fluid port 210 and the outlet fluid port 212 are in communication with the first central microchannel 250A (see FIG. 3A) such that fluid can dynamically travel from the inlet fluid port 210…) ([0080], see fig. 3A, fig. 2B); 
a second liquid compartment 250B in which a liquid composition is stored ([0080], see fig. 3A, fig. 2B); and 
a cell layered body 208 (membrane, see fig. 3A, [0096]-[0097]; one coats the membrane with a combination of a cell adhesion factor and a positively-charged molecule that are bound to the membrane to improve cell attachment and stabilize cell growth, [0122], see [0121], fig. 4D; porous membrane can be coated with cell adhesive molecules to support the attachment of cells and promote their organization into tissues on the upper and lower surface of the membrane, abstract) disposed between the first liquid compartment and the second liquid compartment, as a partition between the first and second liquid compartments (The membrane 208 preferably separates the overall central microchannel 250 into two or more distinct central microchannels 250A and 250B) ([0093]), 
the cell layered body including a porous membrane having a honeycomb structure (hexagonal [shape] 308) ([0103], see fig. 3E), a cell layer containing a first type of cells and disposed on one face of the porous membrane, and a cell layer containing a second type of cells different from the first type and disposed on another face of the porous membrane (In another example, the device 200 utilizes the porous membrane 208, whereby lung cells are grown on one side of the membrane 208 and endothelial cells are maintained on the other side of the membrane 208) ([0120], see fig. 2A, 2B, 3A).
Regarding claim 2, Ingber discloses a living tissue model device according to claim 1, wherein the first type of cells and the second type of cells are two types of cells selected from the group consisting of parenchymal cells (lung cells) ([0120]), stromal cells ([0168]), myocytes (skeletal muscle cells) ([0139]), fibroblasts ([0049]), nerve cells (nervous system cells) ([0141]), glial cells (microglial cell) (0140]), endothelial cells [0120]) and epithelial cells ([0132]).
Regarding claim 3, Ingber discloses a living tissue model device according to claim 1, wherein a material of the porous membrane comprises at least one selected from the group consisting of polybutadiene, polycarbonate, polyurethane, polymethacrylate, polyimide, and a polysiloxane derivative (polydimethylsiloxane) ([0107]).
Regarding claim 4, Ingber discloses a living tissue model device according to claim 1, wherein each surface of the porous membrane is covered by at least one selected from the group consisting of fibronectin, collagen, laminin, vitronectin, tenascin, and polylysine ([0121]-[0122]).
Regarding claim 6, Ingber discloses a method of evaluating a test substance using the living tissue model device according to claim 1 (The advantages of the organ mimic device… are numerous… For instance… cell functions and responses to pharmacological agents or active substances or products can be investigated at the tissue and organ levels) ([0049]), the method comprising: 
adding a test substance to at least one of the first liquid compartment or the second liquid compartment (In addition, many cellular or tissue activities are amenable to detection in the organ mimic device, including, but not limited to, diffusion rate of the drugs into and through the layered tissues in transported flow channel, [0050]; Each microchannel in the device preferably has dedicated inlet and outlet ports which are connected to respective dedicated fluid sources and/or fluid collectors to allow flow rates, flow contents, pressures, temperatures and other characteristics of the media to be independently controlled through the central microchannel, [0072]); and
at least one process of (i) quantifying at least one of a chemical substance contained in the first liquid compartment or a cell contained in the first liquid compartment (One can also sample cells, continuously or periodically for measurement of changes in gene transcription or changes in cellular biochemistry or structural organization, [0041]; The organ mimic device can also be used to screen on the cells, for an effect of the cells on the materials (for example, in a manner equivalent to tissue metabolism of a drug), [0044]), or (ii) quantifying at least one of a chemical substance contained in the second liquid compartment or a cell contained in the second liquid compartment (fluid/ion transport function across the membrane) ([0075]).
Regarding claim 8, Ingber discloses a method of evaluating a test substance according to claim 6, further comprising adding a tracer (radioactive or fluorescent labels) to a liquid compartment to which the test substance has been added, wherein measuring an amount of the tracer that has leaked from the liquid compartment to which the tracer has been added to the other liquid compartment constitutes process (i) or (ii) (To assist in detection of movement of externally supplied substances… one can naturally label them using typical means such as radioactive or fluorescent labels) ([0042]).
Regarding claim 9, Ingber discloses a vascular wall model (microvascular network structures) ([0040]) comprising: 
a porous membrane having a honeycomb structure (hexagonal [shape] 308) ([0103], see fig. 3E); 
a vascular endothelial cell layer disposed on one face of the porous membrane (microvascular endothelial cells on a thin porous membrane) ([0043]); and 
a smooth muscle cell layer ([0045], [0049], [0139]), or a mesenchymal stem cell layer ([0059]), disposed on another face of the porous membrane ([0043]-[0045]).
Regarding claim 11, Ingber discloses a vascular wall model according to claim 9, wherein a material of the porous 38membrane comprises at least one selected from the group consisting of polybutadiene, polycarbonate, polyurethane, polymethacrylate, polyimide, and a polysiloxane derivative (polydimethylsiloxane) ([0107]).
Regarding claim 12, Ingber discloses a vascular wall model according to claim 9, wherein each surface of the porous membrane is covered by at least one selected from the group consisting of fibronectin, collagen, laminin, vitronectin, tenascin, and polylysine ([0121]-[0122]).
Regarding claim 14, Ingber discloses a vascular wall model device comprising a first liquid compartment 250A (first central microchannel) in which a liquid composition is stored (the inlet fluid port 210 and the outlet fluid port 212 are in communication with the first central microchannel 250A (see FIG. 3A) such that fluid can dynamically travel from the inlet fluid port 210…) ([0080], see fig. 3A, fig. 2B); a second liquid compartment 250B in which a liquid composition is stored ([0080], see fig. 3A, fig. 2B); and the vascular wall model 208 of claim 9 disposed between the first liquid compartment and the second liquid compartment, as a partition between the first and second liquid compartments (The membrane 208 preferably separates the overall central microchannel 250 into two or more distinct central microchannels 250A and 250B) ([0093]).
Regarding claim 15, Ingber discloses a method of evaluating a test substance using the vascular wall model device of claim 14, the method comprising: 
adding a test substance to at least one of the first liquid compartment or the second liquid compartment (In addition, many cellular or tissue activities are amenable to detection in the organ mimic device, including, but not limited to, diffusion rate of the drugs into and through the layered tissues in transported flow channel, [0050]; Each microchannel in the device preferably has dedicated inlet and outlet ports which are connected to respective dedicated fluid sources and/or fluid collectors to allow flow rates, flow contents, pressures, temperatures and other characteristics of the media to be independently controlled through the central microchannel, [0072]); and
at least one process of (i) quantifying at least one of a chemical substance contained in the first liquid compartment or a cell contained in the first liquid compartment (One can also sample cells, continuously or periodically for measurement of changes in gene transcription or changes in cellular biochemistry or structural organization, [0041]; The organ mimic device can also be used to screen on the cells, for an effect of the cells on the materials (for example, in a manner equivalent to tissue metabolism of a drug), [0044]), or (ii) quantifying at least one of a chemical substance contained in the second liquid compartment or a cell contained in the second liquid compartment (fluid/ion transport function across the membrane) ([0075]).
Regarding claim 17, Ingber discloses a method of evaluating a test substance according to claim 15, wherein one of the first liquid compartment or the second liquid compartment is a liquid compartment in which blood is stored ([0069], [0114]), the adding of a test substance to at least one of the first liquid compartment or the second liquid compartment comprises adding the test substance to the liquid compartment in which blood is stored ([0042]), and measuring an amount of erythrocytes that have leaked from the liquid compartment to which the test substance has been added to the other liquid compartment (To assist in detection of movement of externally supplied substances, such as cells… one can naturally label them using typical means such as radioactive or fluorescent labels) ([0042]) and constitutes process (i) ([0041]; see 35 USC 102(a)(1) rejection of claim 15 over Ingber above) or (ii) ([0044]; see 35 USC 102(a)(1) rejection of claim 15 over Ingber above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber, as applied to claims 1 and 9 above, in view of Ingber et al. (US 2016/0313306), hereinafter Ingber II.
Regarding claim 5, Ingber is silent on a living tissue model device according to claim 1, wherein an average diameter of openings of through-holes in the porous membrane is from 1 µm to 20 µm, and an aperture ratio of the porous membrane is from 30% to 70%.
Ingber II discloses the analogous art of providing an organ mimic device ([0023]) which is a later iteration of the embodiment disclosed by Ingber (compare fig. 2B of both Ingber and Ingber II). Ingber II teaches that the diameter of each pore in membrane 208 may range from 0.01 microns to 20 microns which is a result-effective variable affecting transport of cells or molecules across said membrane ([0174]). Further, Ingber II teaches that membrane 208 may feature a porosity of 0% to 99% ([0163]) which is a result-effective variable affecting the permeability of the membrane ([0167]).
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed device of Ingber to include wherein an average diameter of openings of through-holes in the porous membrane is from 1 µm to 20 µm by optimizing the result-effective variable of pore diameter for the benefit of achieving optimum transport of cells or molecules across the membrane (Ingber II, [0163]), and an aperture ratio of the porous membrane is from 30% to 70% by optimizing the result-effective variable of porosity for the benefit of achieving optimal permeability of the membrane (Ingber II, [0167]). 
Regarding claim 10, Ingber is silent on a vascular model wherein a FITC-dextran 70 permeability from a vascular endothelial cell layer side to a smooth muscle cell layer side or a mesenchymal stem cell layer side in the vascular wall model is from 0% to 10% of a FITC-dextran 70 permeability from one face of the porous membrane to the other face of the porous membrane.
Ingber teaches that quantitating the exclusion of dextrans of different weights determine the permeability of the membrane 208 and aid in optimizing the epithelial membrane barrier formation by varying culture conditions ([0113]).
Ingber II discloses the analogous art of providing an organ mimic device ([0023]) which is a later iteration of the embodiment disclosed by Ingber (compare fig. 2B of both Ingber and Ingber II). Ingber II reiterates the teaching of Ingber of quantitating the exclusion of dextrans of different weights (see [0293]) and further teaches that other fluorescein isothiocyanates (FITCs) may be quantitated to determine the permeability of the membrane and flowing a fluid containing fluorescently labeled large molecules (such as, but not limited to, an insulin-FITC) into a mesochannel cultured with differentiated epithelium can provide a non-invasive barrier measurement ([0293]).
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Ingber to include a FITC-dextran 70 permeability from a vascular endothelial cell layer side to a smooth muscle cell layer side or a mesenchymal stem cell layer side in the vascular wall model is from 0% to 10% from one face of the porous membrane to the other face of the porous membrane by optimizing the desired weight of dextran (Ingber, [0113]; Ingber II, [0293]) for the benefit of achieving a desired permeability (Ingber, [0113]) and providing a non-invasive barrier measurement (Ingber II, [0293]).
Regarding claim 13, Ingber is silent on a vascular wall model according to claim 9, wherein an average diameter of openings of through-holes in the porous membrane is from 1 µm to 20 µm, and an aperture ratio of the porous membrane is from 30% to 70%.
Ingber II discloses the analogous art of providing an organ mimic device ([0023]) which is a later iteration of the embodiment disclosed by Ingber (compare fig. 2B of both Ingber and Ingber II). Ingber II teaches that the diameter of each pore in membrane 208 may range from 0.01 microns to 20 microns which is a result-effective variable affecting transport of cells or molecules across said membrane ([0174]). Further, Ingber II teaches that membrane 208 may feature a porosity of 0% to 99% ([0163]) which is a result-effective variable affecting the permeability of the membrane ([0167]).
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed model of Ingber to include wherein an average diameter of openings of through-holes in the porous membrane is from 1 µm to 20 µm by optimizing the result-effective variable of pore diameter for the benefit of achieving optimum transport of cells or molecules across the membrane (Ingber II, [0163]), and an aperture ratio of the porous membrane is from 30% to 70% by optimizing the result-effective variable of porosity for the benefit of achieving optimal permeability of the membrane (Ingber II, [0167]). 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber, as applied to claims 1 and 9 above, in view of Androsavich et al. (WO 2017/040950), hereinafter Androsavich.
Regarding claim 7, Ingber teaches studying gene transcription and protein expression in response to chemical or biological agents ([0043]).
However, Ingber is silent on a method of evaluating a test substance according to claim 6, wherein process (i) comprises quantifying at least one of a miRNA contained in the first liquid compartment, a protein contained in the first liquid compartment or a transcription factor contained in the first liquid compartment, and process (ii) comprises quantifying at least one of a miRNA contained in the second liquid compartment, a protein contained in the second liquid compartment or a transcription factor contained in the second liquid compartment.
Androsavich discloses the analogous art of measuring gene expression including microRNA (miRNA) (abstract). Androsavich teaches that measuring the amount of miRNA expression provides a means to evaluate the efficacy of miRNA inhibitors (p. 5, ln. 20-26; p. 8, ln. 17-21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Ingber to include wherein process (i) comprises quantifying at least one of a miRNA contained in the first liquid compartment, a protein contained in the first liquid compartment, and process (ii) comprises quantifying at least one of a miRNA contained in the second liquid compartment, a protein contained in the second liquid compartment, firstly because Ingber teaches that it is routine to measure gene transcription and protein expression (Ingber, [0043]), and secondly quantifying miRNA specifically provides the benefit of assessing the efficacy of miRNA inhibitor agents (Androsavich, p. 5, ln. 20-26; p. 8, ln. 17-21). 
Regarding claim 16, Ingber teaches studying gene transcription and protein expression in response to chemical or biological agents ([0043]).
However, Ingber is silent on a method of evaluating a test substance according to claim 15, wherein process (i) comprises quantifying at least one of a miRNA contained in the first liquid compartment, a protein contained in the first liquid compartment or a transcription factor contained in the first 39liquid compartment, and process (ii) comprises quantifying at least one of a miRNA contained in the second liquid compartment, a protein contained in the second liquid compartment or a transcription factor contained in the second liquid compartment.
Androsavich discloses the analogous art of measuring gene expression including microRNA (miRNA) (abstract). Androsavich teaches that measuring the amount of miRNA expression provides a means to evaluate the efficacy of miRNA inhibitors (p. 5, ln. 20-26; p. 8, ln. 17-21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Ingber to include wherein process (i) comprises quantifying at least one of a miRNA contained in the first liquid compartment, a protein contained in the first liquid compartment, and process (ii) comprises quantifying at least one of a miRNA contained in the second liquid compartment, a protein contained in the second liquid compartment, firstly because Ingber teaches that it is routine to measure gene transcription and protein expression (Ingber, [0043]), and secondly quantifying miRNA specifically provides the benefit of assessing the efficacy of miRNA inhibitor agents (Androsavich, p. 5, ln. 20-26; p. 8, ln. 17-21). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797